Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer(s) filed on 6/7/22 have been reviewed and are accepted.  The terminal disclaimer(s) have been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Heather Kroona on 6/2/22.
	Application is changed as follows:

Replace the claims with:

1.	A method for making a fuel hose comprising
a hose body comprising a multiplicity of layers including an outer cover layer formed from a composition comprising 
		5-75 wt % of a thermoplastic copolyester elastomer; 
		25-95 wt% of a polyvinyl chloride (PVC); and
		5-35 wt% of a thermoplastic polyurethane (TPU), 
the method comprising 
		mixing the thermoplastic copolyester elastomer; the polyvinyl chloride (PVC), and the thermoplastic polyurethane (TPU) to form the composition,
wherein the fuel hose is capable of meeting the performance requirements according to SAE J1527-B1, exhibits the ability to self-extinguish flames in not more than an average of 60 seconds, and wherein the fuel hose exhibits a minimum bend radius of 1.5” in the SAEJ1527-B1 cold flex test.

2. - 3. (Canceled).

4. 	The method for making the fuel hose according to claim 1, wherein the fuel hose does not exceed a permeation rating of 15 g or less of fuel loss per square meter of interior surface area in 24 hours, 15g/m2/24 h, with CE fuel at 23°C as specified in SAE J1527-B1.

5. 	The method for making the fuel hose according to claim 1, wherein the fuel hose exceeds the criteria of the flammability test according to SAE J1527-B1, and exhibits the ability to self-extinguish flames in not more than an average of 40 seconds, or 30 seconds.

6. 	(Canceled)
	
7. 	The method for making the fuel hose according to claim 1, wherein the hose body comprises reinforcement.

8. 	The method for making the fuel hose according to claim 1, wherein the fuel hose has a multi-layer construction.

9. -12. (Canceled).
	
13.	The method for making the fuel hose according to claim 1, wherein the composition comprises about 10-60 wt % by weight copolyester, 45-85 wt% PVC, and 10-30 wt% TPU.

14.	The method for making the fuel hose according to claim 13, wherein the composition comprises about 10-20 wt % by weight copolyester, 60-70 wt% PVC, and 15-25 wt% TPU.

15.	The method for making the fuel hose according to claim 1, wherein the composition is a blend, alloy or copolymer.

16. 	(Canceled).

17. 	The method for making the fuel hose according to claim 1, wherein the mixing comprises blending the PVC, the copolyester and the TPU on line in an extrusion system, or compounding the PVC, the copolyester and the TPU is a secondary step.

18. 	The method for making the fuel hose according to claim 17, wherein the secondary step comprises 
		compounding the PVC, the copolyester and the TPU to form a mixture, and 
		extruding the mixture to form pellets comprising the composition. 

19. 	The method for making the fuel hose according to claim 17, wherein the extrusion system comprises a hopper, an extruder, a control system, a heating controller, and a crosshead.
 
20. 	The method for making the fuel hose according to claim 19, wherein the mixing comprises   
		at least partially mixing the PVC, the copolyester, and the TPU in the hopper to form a mixture; and 
		feeding the mixture into the extruder.

21. 	The method for making the fuel hose according to claim 20, further comprising
		heating the mixture in the extruder to form a blend; and
		extruding the blend through the cross head to form the at least one layer of the fuel hose.

22. 	The method for making the fuel hose according to claim 21, wherein the extruding comprises pressure tooling or draw down tooling.

23. 	The method for making the fuel hose according to claim 1, wherein the hose body comprises 
		an inner tube layer prepared from a composition comprising polyvinylidene difluoride (PVDF);
		a reinforcement layer; and
		the outer cover layer formed from the composition.

24. 	The method for making the fuel hose according to claim 23, wherein the hose body further comprises 
		an outer core tube layer prepared from a composition comprising a TPU disposed between the inner tube layer and the reinforcement layer.

25. 	The method for making the fuel hose according to claim 24, wherein the hose body further comprises 
		a tie layer prepared from a composition comprising a TPU disposed between the inner tube layer and the outer tube layer.

26. 	The method for making the fuel hose according to claim 25, wherein the hose body comprises 
		an inner tube layer prepared from a composition comprising polyvinylidene difluoride (PVDF); 
		a tie layer prepared from a composition comprising TPU; 
		an outer core tube layer prepared from a composition comprising TPU; 
		a reinforcement layer comprising a woven polyester fiber; and 
		the outer cover layer prepared from a composition comprising a polyvinyl chloride (PVC), a copolyester and a polyurethane (TPU), in a ratio of about 60-70/15-25/10-20 wt ratio of PVC/TPU/copolyester.

27. 	The method for making the fuel hose according to claim 26, wherein the hose is suitable for use with gasoline fuel within operating temperature of -40°C to 71°C (-40°F to 160°F). 


Allowable Subject Matter
Claims 1, 4-5, 7-8, 13-15 and 17-27 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Hert et al (US 5985392, already of record), Powell et al (US 2006/0108790, already of record) and Harris et al (US 2011/0226375, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  a method for making a fuel hose having the properties recited in instant claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743